Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.554 Filed 06/08/21 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


XAVIER MUNOZ,
                                               CASE NO: 1:20-CV-984
                 PLAINTIFF,


V                                              HON. ROBERT J. JONKER

                                               MAG. SALLY J. BERENS
PHILIP STRONG, DEAN OF STUDENTS
           IN HIS OFFICIAL CAPACITY,

MACKENZIE FRITTS, ASSOCIATE DEAN
                  OF STUDENTS
         IN HER OFFICIAL CAPACITY,

STEVE SHABLIN, UNIVERSITY REGISTRAR
         IN HIS OFFICIAL CAPACITY,

TANYA JACHIMIAK, TITLE IX COORDINATOR
         IN HER OFFICIAL CAPACITY,

                 DEFENDANTS.


ATTORNEY FOR PETITIONER:
 THE NICHOLS LAW FIRM, PLLC
 BY: MICHAEL J. NICHOLS (P59391)
 3452 East Lake Lansing Road
 East Lansing, Michigan 48823
 (517) 432-9000

ATTORNEY FOR RESPONDENT:
 MSU OFFICE OF GENERAL COUNSEL
 BY: URIEL ABT (P84350)
 426 Auditorium Road, Rm 494
 East Lansing, Michigan 48824-2600
 (517) 884-9483

        PLAINTIFF’S RESPONSE TO MOTION TO DISMISS-CORRECTED




                                     1
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.555 Filed 06/08/21 Page 2 of 21




                                       INTRODUCTION

       Defendants bring this motion to dismiss arguing the same cloak of 11th Amendment

protections that was presented in the previously-filed motion to dismiss (ecf 21) in this

matter. The Defendants also add some new procedural arguments in this new motion

regarding the alleged lack of any involvement in this case by the individual Defendants

who are now-named in the 2nd Amended Complaint. The motion to dismiss should be

denied because the Plaintiff, Xavier Munoz (Mr. Munoz) is seeking prospective injunctive

relief and, at least 1 Defendant most-certainly had a role in the investigation and

subsequent discipline decision that was followed by retaliatory discipline. In any event,

Mr. Munoz needs discovery to determine who did what and what direction the Defendants

gave in his matter either directly or implicitly.

       Discovery is necessary to determine who played what role in this pitiable attempt

at creating the veneer of due process by the Defendants, whether it was the Defendants

acting directly or their subservient employees of Michigan State University (MSU) acting

with either the express or implied direction of the Defendants or with their acquiesced

approval. Discovery is also necessary to develop facts about what the investigators for

the Office of Institutional Equity (OIE) knew (as opposed to believed) and why Mr. Munoz

was afforded no due process including the lack of any type of a hearing concerning an

allegation of stalking in violation of the MSU policy against Relationship Violence and

Sexual Misconduct (RVSM)(Exhibit 2). The Registrar is the office that likely houses his

records and would be the point of contact to disseminate his record containing the

suspension and warning letter for which he seeks injunctive relief and so an injunction

would ostensibly be directed to Defendant Shablin, or perhaps Defendant Strong.

                                                2
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.556 Filed 06/08/21 Page 3 of 21




                                STANDARD OF REVIEW

       A 12(b)(6) motion simply tests the sufficiency of the pleadings and does not resolve

the facts of the case. The standard for such a dismissal is a high one: "[A] complaint

should not be dismissed for failure to state a claim unless it appears beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief." Conley v. Gibson, 355 U.S. 41, 45-46, (1957). In reviewing the complaint, the court

must accept facts in the complaint as true, and construe all facts pled in the light most

favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236, (1974).

       The Defendants attached 3 exhibits to the brief in support of the motion.

“Generally, a district court may not consider matters outside the pleadings when ruling on

a 12(b)(6) motion to dismiss without converting the motion into one for summary judgment

under Federal Rule of Civil Procedure 56,” (Fed RCivP 12(d); Kirsch v Dean, 16-CV-

00299-CRS LEXIS 174744, W.D. K.Y., Dec. 16, 2016 ).

       The predominate problem with granting the motion under FRCP 56 is that no

discovery has been allowed and all of the facts available to refute the 4 major points

raised by the Defendants in their motion are unavailable to the nonmoving party, Mr.

Munoz. Mr. Munoz asserts that he participated in the OIE process to the extent that he

could, choosing to have his counsel communicate for him as opposed to making a

statement, because of the pending criminal case hanging over his head, therefore he

made no statements to the OIE investigators.

       For example, his lawyer sent a request to the OIE investigator, Nick Royal on June

1, 2020 (Exhibit A). In that email, which was not the first that he sent to OIE during this

process, his counsel requested that MSU dismiss the OIE case, because of the fact that,


                                             3
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.557 Filed 06/08/21 Page 4 of 21




under the new administrative rules interpreting Title IX, recipient-universities are to demur

in pursuing an OIE claim when there is no complainant. No one other than Defendants or

their subservient agents know why this answer was given. If the answer was given

because MSU intentionally intended to harm Mr. Munoz’s future because of the interest

in generating statistics to report to the Department of Education, then there is little doubt

that the case should not be dismissed. It should not be dismissed without mining this

evidence.

       Mr. Munoz is forced to respond to many of the Defendants’ allegations in their

motion with his hands tied behind his back in the absence of discovery. FRCP 56 allows

the court to deny or delay in granting a motion for summary judgment in such an instance

under FRCP 56(d):

       “(d) When Facts Are Unavailable to the Nonmovant. If a nonmovant
       shows by affidavit or declaration that, for specified reasons, it cannot
       present facts essential to justify its opposition, the court may:

       (1) defer considering the motion or deny it;

       (2) allow time to obtain affidavits or declarations or to take discovery; or

       (3) issue any other appropriate order.” USCS Fed Rules Civ Proc R 56


       Mr. Munoz asks this court to treat his counsel’s signature on this response as the

necessary affidavit or declaration that he cannot present facts essential to justify his

opposition to the motion. Further, to the extent that the Defendants’ support their position

with inadmissible evidence such as citations to police reports, (see brief at pp 2-3) those

are objected-to as facts not supported by admissible evidence under FRCP 56(c)(2).

       The Defendants assert that Mr. Munoz makes “conclusory” allegations that the

result would have been different in this case had he been afforded due process, (Brief, p.

                                              4
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.558 Filed 06/08/21 Page 5 of 21




9, para 2). In other words, they say that there are no facts asserted by Mr. Munoz to show

this court that the result would have been different. Mr. Munoz needs to conduct discovery

to learn first-hand what facts exist, what they would have shown; what facts are disputable

and what allegations are wrong or out of context (for example, his alleged extrajudicial

admissions to law enforcement). In any event, his allegation in the Second Amended

Complaint that the “outcome would have been different” should be treated as true under

FRCP 12(b)(6).

       Further, MSU could agree to have a hearing. If there is no hearing of any sort but

the result of the OIE process is major discipline, that is a deprivation of due process and

MSU should be subjected to an order from this court to not release his transcript, student

record or disciplinary record reflecting the discipline imposed for the alleged stalking or

the “warning letter” over his alleged violation of the discipline for responding to a

professor’s email after the suspension was announced.

       The point of the lawsuit is that a university cannot impose major disciplinary action

against one of its students based solely on the statements of 2 police officers and a police

cadet, even if they claim, as Defendants assert in their brief, that Mr. Munoz made

admissions to the alleged conduct without even so much as a hearing. The MSU policy

attached as Exhibit 2 to Defendants’ brief (Ecf 53) requires that the respondent in an OIE

investigation is entitled to a presumption that the conduct alleged in an OIE complaint did

not occur, which is the primary function of a hearing – to determine if claims are supported

by evidence: “A respondent is presumed not to have violated the policy unless a

preponderance of the evidence establishes a policy violation,” (Exh 2, “RVSM Policy”, Ecf




                                             5
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.559 Filed 06/08/21 Page 6 of 21




53) Mr. Munoz never had a hearing, the decision was based on non-sworn hearsay

statements, none of which were actually made by Student 1 herself.

       Another example of the deprivation of due process is that no complainant even

made a complaint about his conduct. There has to be a reason why this occurred and

there has to be a witness who can answer and fortunately those answers can be learned

… via the discovery process. The facts will reveal in discovery that the OIE investigator

literally said to Mr. Munoz’s counsel when counsel asked for confirmation that there is no

complainant “OIE is investigating and the University is the claimant” in an email exchange

on March 11, 2020. Of course, the fact that Mr. Munoz’s counsel was frequently

responding to the investigator’s emails and was also initiating email exchanges with

questions as well as the request to dismiss also constitutes “participation” - which refutes

this waiver claim by the Defendants.

       The underlying issue in the OIE investigation was stalking. Stalking is defined in

the RVSM Policy as:

       “…engaging in a course of conduct that is directed at a specific person that
       would cause a reasonable person to feel fear for themselves or for others,
       or to suffer substantial emotional distress,” (RVSM Policy, Exh 2, ecf 53)

       The credibility of Student 1 was an issue regardless of any position that Mr. Munoz

took or takes regarding the accuracy or legitimacy of some or all of the allegations (again,

this is not Mr. Munoz “admitting” to the allegations as the Defendants keep attempting to

establish). Student 1’s credibility was at issue. The credibility of a witness is always an

issue, People v Mills, 450 Mich 61 (1995)(superseded by statute on other grounds), cited

by People v Pratt, Docket No. 284299, LEXIS 1294, MI Ct. of Appeals, June 11, 2009.




                                             6
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.560 Filed 06/08/21 Page 7 of 21




The credibility of an accuser is always subject to attack by cross examination, Davis v

Alaska, 415 US 308 (1974); Douglas v Alabama, 380 US 415, 419 (1965).

      Under FRCP 56, the Defendants have the burden on four issues:

       (1) has the moving party clearly and convincingly established an absence of
           material facts;

       (2) if so, has plaintiff presented sufficient facts to establish all elements of
           asserted claims or defenses;

       (3) if factual support is presented by the nonmoving party, are those facts
           sufficiently plausible to support a jury verdict or judgment under applicable law;

       (4) Are there genuine factual issues with respect to those material facts under
           governing law, Carreno v DOJI, Inc. 668 F Supp 2nd 1053 (MD Tenn 2009).

      The main contentions by the Defendants in their motion seem to be:

      (1) They cannot be sued because no individual participation was alleged;

      (2) Mr. Munoz cannot claim damages because of the 11th Amendment;

      (3) Mr. Munoz did not participate in the process;

      (4) He was not entitled to a process other than the 3 hearsay statements that were
          given to OIE.

      (5) He has not alleged a 1st Amendment claim and cannot make a causal
          connection between the secondary discipline but it was not discipline in the first
          place.

      On every single one of the issues except for issue (2), Mr. Munoz does not have

access to the facts in order to refute the Defendants’ positions (other than about a half-

dozen emails between his lawyer and the OIE investigator). Discovery is necessary

before this motion is decided. Too many questions are left unanswered – here is a non-

exhaustive sampling of some others beyond what was stated above:

      (1) Did the officers who interviewed either Student 1 or Mr. Munoz record the
          interviews, take notes or somehow ensure the accuracy of their
          memorialization of these statements;

                                             7
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.561 Filed 06/08/21 Page 8 of 21




      (2) The reason that Student 1 did not wish to participate;

      (3) Is there evidence that Mr. Munoz stalked Student 1 in violation of the policy;

      (4) Whether there is an independent witness able to identify either Mr. Munoz or
          Student 1 on this video that the Defendants seem to rely on so heavily as
          “proof” that he stalked Student 1;

      (5) The reason why OIE proceeded without the existence of a complainant;

      (6) The reason why the professor who emailed him, thus prompting the prohibited
          response email by Mr. Munoz, did so knowing that he had just been suspended;
          or whether she was not appraised of that suspension and if so why his
          professors were not told that Mr. Munoz was prohibited from contacting them if
          he was subject to discipline for contacting them even if he did not know that he
          was disciplined.


      As to the damages issue raised by the Defendants again in their 2nd brief in support

of their motion to dismiss, Mr. Munoz is seeking prospective injunctive relief in the form

of an order that MSU may not release any documentation of the suspension or the

warning letter. The standard for the movant is “clear and convincing” and they should not

be allowed to satisfy it when they hold almost every stick of evidence in the woodpile of

facts without letting Mr. Munoz engage in any discovery whatsoever.

                                      ARGUMENT

      a. Plaintiff can maintain a claim under Section 1983 against Defendants.

            I.   Defendants can still be sued in their official capacity for injunctive
                 or other equitable relief under Section 1983

      Defendants cite to Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989) (Brief,

p 4, para 1) in support of their argument that they should be granted Eleventh Amendment

immunity. However, Will also states that for the purposes of obtaining injunctive or other




                                            8
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.562 Filed 06/08/21 Page 9 of 21




forms of equitable relief, a state official would be considered a “person” for the purposes

of Section 1983 and thus not entitled to immunity:

      Of course a state official in his or her official capacity, when sued for
      injunctive relief, would be a person under § 1983 because "official-capacity
      actions for prospective relief are not treated as actions against the
      State." Kentucky v. Graham, 473 U.S., at 167, n. 14; Ex parte Young, 209
      U.S. 123, 159-160 (1908). This distinction is "commonplace in sovereign
      immunity doctrine," L. Tribe, American Constitutional Law § 3-27, p. 190, n.
      3 (2d ed. 1988), and would not have been foreign to the 19th-century
      Congress that enacted § 1983, see, e. g., In re Ayers, 123 U.S. 443, 506-
      507 (1887); United States v. Lee, 106 U.S. 196, 219-222 (1882); Board of
      Liquidation v. McComb, 92 U.S. 531, 541 (1876); Osborn v. Bank of United
      States, 9 Wheat. 738 (1824). City of Kenosha v. Bruno, 412 U.S. 507, 513
      (1973), on which Justice Stevens relies, see post, at 93, n. 8, is not to the
      contrary.

      Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989)



   In Plaintiff’s Second Amended Complaint, Mr. Munoz requested the following

injunctive relief (see paragraph 81 of Plaintiff’s Second Amended Complaint):

   1. A prospective injunction against all named Defendants in imposing new discipline;

   2. A prospective injunction from releasing a disciplinary record or transcript that

      reflects the current discipline or the “new” discipline or in the alternative an order

      requiring the Defendants to excise the records (Ecf 39)



   Mr. Munoz also requested equitable relief as part of the closing paragraph of his

Complaint. Since Mr. Munoz requested injunctive or other forms of equitable relief in his

Complaint, these portions of his Complaint are not barred and thus dismissal under Rule

12(b)(6) would be improper.




                                            9
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.563 Filed 06/08/21 Page 10 of 21




            II.   Defendants can be sued in their individual capacities for violations
                  under Section 1983

       Federal courts have recognized that sovereign immunity does not extend to

individuals and claims against state officers in their individual capacity can still pursued

under section 1983.See Lewis v. Clarke, 137 S. Ct. 1285, 1294, (2017) and Caulker v.

Mich. State Univ., 09-CV-125, LEXIS 101733, (W.D. M.I. November 2, 2009).

       Here, Mr. Munoz has alleged that the individual Defendants violated both federal

 law and MSU policy through their actions (see paragraph 78). The exact nature and

 extent of these violations will be determined during discovery.          Defendants’ claim

 concerning “insufficient facts” having been pled is improper under Rule 12(b)(6). All

 factual allegations must be construed in favor of Mr. Munoz as the non-moving party. To

 the extent this Court finds the factual allegations insufficient, Plaintiff should be allowed

 to amend his Complaint.


       b. Plaintiff’s procedural due process claim is valid.

              1. Plaintiff was not provided all process to which he was
                 constitutionally due.

              2. Plaintiff never waived his procedural due process claim.

              3. Plaintiff has sufficiently alleged a harm that would support a
                 procedural due process claim because any prospective employer
                 or graduate school will either have to decide whether to reject him
                 because he refuses to release his student file or decide whether to
                 reject him because of the history reflected in that file – Mr. Munoz
                 has to choose between outcomes that are bad and worse -- without
                 relief from this Court.


      There was no Complainant who made any direct statement, either to the

investigator or at a hearing. A Hearing of some nature is legally-required because the


                                             10
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.564 Filed 06/08/21 Page 11 of 21




credibility of a witness is always at issue. In this case, it appears that Student 1 was both

unwilling to participate in the OIE process and did not want OIE to initiate its process in

the first place. Therefore, Mr. Munoz had no opportunity to be heard by virtue of his

advocate testing the accuracy or veracity of the stalking claims through cross

examination.

      The ability to cross-examine witnesses is at the heart of a procedure that affords

the litigants due process, Doe v University of Cincinnati, 872 F.3d at 399–402; Flaim v.

Med. College of Ohio, 418 F.3d 629, (6th Cir. 2005). In Doe, the 6th Circuit held that a

district court did not err in issuing an injunction preliminarily, when he was not provided

with any sort of hearing with the right to confront whatsoever his accuser, Doe at 399.

The Court held “State universities must afford students minimum due process protections

before issuing significant disciplinary decisions, ibid. This set of facts could not be more

parallel. The Defendants may claim that Plaintiff-Student’s extra-judicial statements to

law enforcement officers obviate the need for any type of hearing, but that claim fails to

recognize that police officers who take statements are not always accurate, perfect in

their fidelity to the context of those statements and without bias. None of this was

remotely fair or just – and just like the Doe v Cincinnati court reinstated the status quo

with an injunction in that case, this court should send the same message in this one. A

disciplinary procedure that affects the academic standing of a litigant in a major way must

follow the law with strict adherence. Doe v Baum, 903 F3d 575, 581 (6th Cir. 2018).

      Regarding the Defendants’ reliance on Flaim, the Court in the Flaim case stated a

student facing discipline is entitled to two basic due process requirements: (1) notice of




                                             11
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.565 Filed 06/08/21 Page 12 of 21




alleged violations and (2) an opportunity to be heard. See Flaim at p. 634. Mr. Munoz was

not given an opportunity to be heard prior to Defendants’ decision to suspend him.

      An opportunity to be heard can and should mean an argument by a student’s

representative or lawyer and the ability to confront and cross-examine the accuser in a

hearing. A litigant does not necessarily have to “testify” in order to be heard. That is often

the job of the advocate and for Defendants to argue that because Mr. Munoz himself did

not make a statement because of the 5th Amendment’s yoke he had an opportunity to be

heard. He did not have an opportunity to be heard.

      Regarding the “opportunity to be heard” the Court in Flaim stated the following:

       The hearing, whether formal, informal, live or not, must be meaningful and
       must provide the accused with the opportunity to "respond, explain, and
       defend." Gorman, 837 F.2d at 13. If the hearing is live, the accused has a
       right to be present for all significant portions of the hearing. Courts have
       generally been unanimous, however, in concluding that hearings need not
       be open to the public, see e.g., Hart v. Ferris State Coll., 557 F. Supp. 1379,
       1389 (W.D. Mich. 1983) (no right to open hearing), that neither rules of
       evidence nor rules of civil or criminal procedure need be applied, see
       e.g., Nash, 812 F.2d at 665 (no right to use of formal rules of
       evidence); Henson v. Honor Comm. of Univ. of Va., 719 F.2d 69, 73 (4th
       Cir. 1983) (same); Morale v. Grigel, 422 F. Supp. 988, 1000-01 (D.N.H.
       1976) (exclusionary rule need not be applied), and witnesses need not be
       placed under oath, see e.g., Knapp v. Jr. Coll. Dist., 879 S.W.2d 588,
       592 (Mo.Ct. App. 1994).

       Like Mr. Munoz, the Plaintiff in Flaim was facing criminal charges. He was arrested

in October, 2001 and suspended from his college, pending investigation, two days

later. He pled guilty to a drug charge in June 2002 and his hearing was held on June 28,

2002, after his plea.

       2 & 3 Waiver and Sufficient Harm

       Mr. Munoz did not waive his due process claims. “[W]aiver is the intentional

relinquishment or abandonment of a known right.” U.S. v. Doxey, 833 F.3d 692, 702 (6th


                                             12
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.566 Filed 06/08/21 Page 13 of 21




Cir. 2016). Mr. Munoz was never offered a hearing and therefore could not intentionally

relinquish or abandon his right to said hearing.

       The flaw with the Defendants’ argument that a failure to participate can result in

waiver, is that Mr. Munoz must have been given the opportunity to exercise a right in order

to be able to waive it. In Farhat v. Jopke, 370 F.3d 580, 587 (6th Cir. 2004), cited by

Defendants, the Plaintiff was offered to attend a post-termination hearing but refused to

do so. The Court held that this failure “waived his procedural due process claim.” Id. at

596. However, the Court also noted that it is the “opportunity for a post-deprivation

hearing…that is required for due process. Id. at 596. Similarly, in Deters, a suspended

attorney alleged that his suspension violated due process but waived his claim by

withdrawing his reinstatement application. Deters v. Kentucky Bar Ass’n, 646 Fed. Appx.

468, 477 (6th Cir. 2016).   In Humphrey, a sheriff deputy was provided with the right to

request review of his termination but failed to do so. Humphrey v. Scott Cty. Fiscal Court,

211 Fed. Appx. 390, 392 (6th Cir. 2006). The Court held that he “waived his procedural

due process claim by failing to pursue the administrative remedies provided by Kentucky

Law.” Id. Finally, in Case W. Reserve Univ., a student subject of a Title IX investigation

was offered the choice between a formal board hearing and an informal administrative

hearing and chose the informal option. Doe v. Case W. Reserve Univ., 809 F. App’x 276,

278 (6th Cir. 2020). The Court held that he could not later object to this ‘when he received

exactly the procedure he requested.’” Id. at 282.

       Furthermore, Mr. Munoz did participate in the process: he requested to be kept

updated on the OIE investigation; his attorney confirmed with the Defendant that they

were pursuing the investigation without a complainant; his attorney asked that the matter

                                            13
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.567 Filed 06/08/21 Page 14 of 21




be closed in light of new federal rules. Moreover, Mr. Munoz filed an objection to the Final

Investigative Report on August 13, 2020 but was told that he could not submit an objection

and could only appeal once the final disciplinary recommendation was made. While he

did not take part in the investigation because of the ongoing criminal case, he did remain

engaged in the process.

       The Defendant argues that it does not matter that the Plaintiff refused to attend the

meeting because his criminal case was ongoing. However, in both cases cited in the brief

in support, the subject of the investigation was offered a final hearing. In Herrell, the

student was given the opportunity of a sanctions hearing but failed to attend because of

ongoing criminal proceedings. Herrell v. Benson, 261 F. Supp. 3d 772, 774-775 (E.D. Ky.

2017). In Roe v. Dir., Miami Univ, the student refused to take part in the investigation until

his criminal case was finalized. Roe v. Dir., Miami Univ., Office of Cmty. Standards, No.

1:19-cv-136, 2019 U.S. Dist. LEXIS 55246, at 2 (S.D. Ohio Apr. 1, 2019). However, he

declined to attend a procedural review of the disciplinary process and then sought to delay

the disciplinary hearing. Id. at 4-5.

       Again, in both cases the student had the opportunity of a post investigation

hearing. In this case the Plaintiff has not. There has been no opportunity to contest the

result of the investigation in a hearing. Therefore, the Plaintiff did participate in the process

and did not waive his right to a post investigation hearing because he was never offered

one.

       There is no dispute that a hearing was never conducted in this case. The

Defendant-University’s response is that the lack of retroactive applicability of the changes

to the administrative rules promulgated by the Office of Civil Rights/Department of
                                               14
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.568 Filed 06/08/21 Page 15 of 21




Education (OCR/DOE) 34 CFR part 106 means that schools are not required to follow the

34 CFR 106 as amended effective August 14, 2020. Just because the Defendant-

University believes it has tacit endorsement of the OCR/DOE does not mean that the

Defendant-University is allowed to impose major discipline against Plaintiff-Student in

violation of his/her constitutional due process rights. Further, Defendants’ decision to

suspend Mr. Munoz affixes an indelible stain on his academic record, separating him from

the University and putting him through embarrassment – acting under the color of law.

       There was nothing reasonable about the process in this case, especially

considering how long it took: from November, 2019 until October, 2020. Ultimately there

were all of 3 witnesses and no hearing. The timelines for the Defendant-University for the

then-existing policy were so fractured that it is inconceivable that all the investigator did

was interview 3 hearsay witnesses and then prepare a report/recommendation. There

was no adherence to the law. The failure to follow the timeline and/or the failure to put

any witnesses through cross-examination and the failure to presume that Plaintiff-Student

was not responsible for a violation of the policy are the chief reasons that this matter

should not be a close call and Plaintiff-Student should prevail. He should at least be

permitted discovery to learn why this case was handled in the manner that it was before

this Court gives meaningful consideration to a motion to dismiss.

       Defendants failure to provide Mr. Munoz with an opportunity to be heard prior to

the hearing violated his due process rights as recognized in Flaim. Mr. Munoz has a

proper claim and Defendants’ motion should be denied. The fact that the 1-semester

suspension constitutes major discipline, no hearing was held and now any time a

prospective employer or a graduate school wants to see Mr. Munoz’s student file, Mr.


                                             15
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.569 Filed 06/08/21 Page 16 of 21




Munoz will likely lose a job or an admission to a competing candidate who does not have

discipline on his record is a sufficient harm to allow this lawsuit to go forward and to enjoin

MSU via either the Registrar’s Office or the Dean of Students from disclosing the

discipline history and warning letter that came after.


       c. Plaintiff’s First Amendment retaliation claim is valid.

       Plaintiff properly pled a First Amendment retaliation claim. To properly plead a

First Amendment retaliation claim, a Plaintiff must plead the following:


       (1) the plaintiff engaged in constitutionally protected conduct;

       (2) an adverse action was taken against the plaintiff that would deter a person of
       ordinary firmness from continuing to engage in that conduct; and

       (3) the adverse action was motivated at least in part by the plaintiff's protected
       conduct.

       Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583, 2012 citing Mezibov v. Allen,
       411 F.3d 712, 717 (6th Cir. 2005) (citing Thaddeus-X v. Blatter, 175 F.3d 378, 394
       (6th Cir. 1999) (en banc).


       Defendants do not dispute that Plaintiff engaged in a constitutionally protected

activity, so this issue is not in dispute.    Defendants first argue that the conduct of

Defendants did not constitute an “adverse action” sufficient to sustain a retaliation claim.

Defendants’ actions constitute an “adverse action” for the purposes of a First
Amendment Retaliation Claim.

       In this case, Plaintiff’s attorney wrote a letter to Defendants advising that Plaintiff

would continue to seek legal remedies to contest his unlawful suspension from Michigan

State University (see paragraphs 82-89 of Plaintiff’s Second Amended Complaint).

Plaintiff-counsel’s letter was sent on October 9, 2020. Just four days later (October 13,

2020), Plaintiff received notice that Defendants were seeking to take disciplinary action
                                              16
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.570 Filed 06/08/21 Page 17 of 21




against him for returning an email sent from a professor, conduct allegedly in violation of

the terms of his suspension. A meeting was held on this matter on October 29, 2020 via

Zoom. As a result of this meeting, a “warning letter” was placed in Plaintiff’s student file.

Based upon information and belief, this letter will be posted in Plaintiff’s transcript file and

potentially other places where it can viewed by graduate schools, potential employers,

and other entities that request information from that file. The “warning letter” would no

doubt have a negative impact on Plaintiff’s ability to further his education and employment

opportunities for years to come.

        Defendants rely on one case in support of their claim that the “warning letter” in

Plaintiff’s file is not an “adverse action,” Coleman v. Mohlman, 19-cv-13494 LEXIS 174463,

(E.D.M.I., 2020). First, Coleman is unpublished and thus not binding and does need to

be considered by this Court. Further the facts in Coleman are distinguishable from this

case.

        The Plaintiff in Coleman was a prisoner who was cited for disciplinary conduct and

alleged retaliation when he filed a grievance against his supervisor. The Plaintiff received

a “warning notice” from the prison where the letter only stated that if he received three

“warnings” he would be removed from his work detail. He also allegedly participated in a

meeting with prison personnel. The Court ruled that the “warning letter” did not constitute

an “adverse action” for the purposes of First Amendment retaliation since the only

consequence was for that Plaintiff to attend a meeting. The facts in this case are different

as the letter involved in Mr. Munoz’s case will be available to others to view such as

graduate schools and potential employers and thus have a negative impact on Mr.




                                              17
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.571 Filed 06/08/21 Page 18 of 21




Munoz’s ability to further his education and his employment opportunities. Mr. Munoz

suffered recriminations far greater than the Plaintiff in Coleman.

       The Coleman case also cites to Melton v. United States DOL, 373 Fed. Appx. 572,

(2010).   This case is factually distinguishable from Melton as the disciplinary letter

involved in Melton was ultimately removed from that Plaintiff’s file.

Mr. Munoz suffered more than just the generalized reputational damages

       Defendants also argue that Mr. Munoz has only alleged “generalized reputational

damages” and such claims are barred. They cited Wurzelbacher v. Jones-Kelley, 675

F.3d 580, 584-85 (6th Cir. 2012). First, the pages Defendants have cited in their motion

do not state that “generalized reputational damages” do not satisfy the requirements to

sustain a complaint for First Amendment retaliation. Further, the Court in Wurzelbacher

stated that part of its rationale in dismissing the Plaintiff’s claim was that the information

allegedly obtained by Defendants was never publicly disclosed, Wurzelbacher at 584

citing Brown v. Crowley, 312 F.3d 782, (6th Cir. 2002). That would not be the case with

Mr. Munoz where the “warning letter” would be disclosed to any graduate school or

employer that obtained a copy of Mr. Munoz’s file.

       The Court in Wurzelbacher also cited cases where the alleged damages would be

consequential and sustain a retaliation claim.        These damages include a threat to

economic livelihood, see Fritz v. Charter Twp. of Comstock, 592 F.3d 718, (6th Cir. 2010)

and the public disclosure of intimate or embarrassing information, see Bloch v. Ribar, 156

F.3d 673 (6th Cir. 1998).     Both of these harms would occur in Mr. Munoz’s case if a

prospective injunction is not granted. In short, Mr. Munoz has pled sufficient facts to show

damages to sustain a retaliation claim and dismissal under Rule 12(b)(6) would not be


                                             18
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.572 Filed 06/08/21 Page 19 of 21




proper. To the extent there are any factual deficiencies in Plaintiff’s Complaint, Plaintiff

should be allowed to amend them further.

THE CAUSAL         CONNECTION         IS   PROPERLY      PLED     AND     CAN    BE
ESTABLISHED


        Plaintiff has properly pled and can establish a causal connection between his

efforts to assert his First Amendment rights and the “new discipline against him.” As pled

in his Complaint, Defendants had not sought any additional disciplinary action against Mr.

Munoz following Defendants’ decision to uphold Mr. Munoz’s suspension on October 5,

2020.    Four days later, October 9, 2020, Mr. Munoz advised Defendants he was

considering legal action to challenge the validity on their disciplinary policies. The “new

discipline” against Mr. Munoz was initiated on October 13, 2020.            The discipline

concerned a responsive-email Mr. Munoz sent to a professor after she emailed him about

his class within a very short time of the announcement of the suspension. Mr. Munoz

was not on MSU property when the email was sent and it is questionable whether or not

his conduct was even a violation of the terms of this suspension. These facts strongly

suggest a retaliatory motive on the part of Defendants to pursue this “new discipline”

against Mr. Munoz after he advised them that he was seeking to enforce his rights in

Court and question their practices.

        The facts as stated in Mr. Munoz’s Complaint satisfy the “but-for” causation

required to sustain this count. “But-for” Mr. Munoz advising Defendants of his right to

seek legal action against them to challenge their decision to suspend him, it is unlikely

they would have sought any additional discipline of him and put the “warning letter” in his

file which can be viewed by any third-party requesting that file. Defendants in their motion


                                            19
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.573 Filed 06/08/21 Page 20 of 21




have attempted to question the factual sufficiency of which Defendant, if any, knew about

Plaintiff’s intent to sue them. Factual matters such as these are irrelevant for the purposes

of a Motion to Dismiss under Rule 12(b)(6). Further, this Court is required to accept all

factual as pled as true and construed in the light most favorable to Mr. Munoz pursuant

to Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). To the extent the Court finds any of the

factual allegations deficient, Plaintiff should be allowed to amend his Complaint.



                                        Conclusion

         For the reasons stated above, Mr. Munoz asks this court to deny the relief

requested by the Defendants on the merits or grant Mr. Munoz other relief under FRCP

56(c).

                                                         Respectfully submitted,



Date: June 7, 2021                                       /s/ Michael J. Nichols
                                                         Michael J. Nichols (P59391)
                                                         Attorney for Xavier Munoz



                       Certification of Word-Count Compliance

I certify that the word count complies with the word count requirement of L Civ R 7.2(b)(ii).

The word count is 5,794. The Microsoft Word Count feature was used to verify the word

count.



Date: June 7, 2021                                       /s/ Michael J. Nichols
                                                         Michael J. Nichols (P59391)
                                                         Attorney for Xavier Munoz


                                             20
Case 1:20-cv-00984-RJJ-SJB ECF No. 59, PageID.574 Filed 06/08/21 Page 21 of 21




                                     21
